DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 29 Oct 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 Sep 2022 has been entered.

Amendments Received
Amendments to the claims and specification were received and entered on 6 Sep 2022.

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Applications Nos. 61/539020, 61/562110 and 61/668021 is acknowledged.
Neither the instant disclosure, as originally filed, nor any of the priority documents, provide adequate support for the limitation "a user input command via the user interface causes the controller to adjust the displayed first ranking list of possible genetic diseases …"; for further discussion, see the rejection under § 112(a)/(pre-AIA ) first paragraph below.  Hence, all claims are examined based on an effective filing date of 6 Sep 2022, the date on which this subject matter was first presented in this application.
In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Election/Restrictions
Claims 45, 55, 57 and 86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 Oct 2016.

Status of the Claims
Canceled: 1–42, 46–54, 56, 58–85 and 87–122
Withdrawn: 45, 55, 57 and 86
Examined herein: 43, 44 and 123–127

Claim Rejections - 35 USC § 112(a)/(pre-AIA ) First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 44 and 123–127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is maintained from the previous Office action.  The rationale has been substantially revised in view of Applicant's amendments.
Claim 123 recites "a user input command via the user interface causes the controller to adjust the displayed first ranking list of possible genetic diseases …".
The disclosure describes two features of the user interface.  The first feature is that it displays the first and second ranking (e.g., ¶¶ 0056, 0060, 0063, 0064, 00117, 0118, 0149, 0161); this describes the output of the interface.  The second feature is that the interface, along with a search application, is the means by which the user can conduct searches of genetic conditions and/or subjects (¶ 00138); this describes the input of the interface.  The disclosure, as originally filed, does not describe an input that "causes the controller to adjust the displayed first ranking list of possible genetic diseases".  In other words, the disclosure describes displaying the first and second rankings via the interface, but does not disclose an interface that includes an input function causing the system to progress from displaying the first ranking to displaying the second ranking.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43, 44 and 123–127 are rejected under 35 USC § 101 because the claimed invention are directed to non-statutory subject matter.
This rejection is maintained from the previous Office action. Minor revisions have been made for structural clarity, and to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "managing information … associated with a human genome of [a] target subject … related to a genetic disease in the target subject".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Mathematical concepts recited in the claims include "computational weighting criteria steps"; "determining the strength of association of an identified variant with a studied trait by using a statistical method"; and "adjusting the first ranking list of possible genetic diseases by a re-ranking thereof based on the assigned overall weighting score".
Steps of evaluating, analyzing or organizing information recited in the claims include storing an "encrypted genome of portions thereof of [a] target subject", "genetic diseases linked at least in part to at least one relevant region in the genome of the target subject and at least one phenotypic characteristic", and "at least one reference genome or portions thereof"; "acquiring … data input related to [] assessed phenotypes"; "accessing the encrypted genome or portions thereof of the target subject"; "comparing the assessed phenotypes of the target subject with [the genetic disease information]"; "providing in real time a first ranking list of possible genetic diseases"; "identifying genetic variants in the encrypted genome or portions thereof of the target subject by automatically comparing it to [the at least one reference genome]"; "assigning an overall weight score to each of the identified genetic variants"; "determining whether the identified genetic variant is known to cause a genetic disease or not"; "assigning a score to the identified genetic variant"; "assigning a score that is proportional to the strength of the association"; and "providing a second ranked list of possible genetic diseases".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
The claims recite various additional elements that are not abstract ideas: "a computer implemented system", "a client device having a graphical user interface … a user input interface and a data storage medium", "a database", "a controller having a processor and an associated memory having stored thereon computer executable code" that implements the abstract idea and "display[s] via the user graphical interface" the results of the abstract idea.  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer system performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biomedical data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 6 Sep 2022, Applicant asserts that claim 123, as amended, "is not directed to the judicial exception" (p. 18).
While the examiner acknowledges that the claims now recite a "user graphical interface" and user input through that interface, which are additional elements, these additional elements are insufficient to integrate the abstract idea into a practical application.  They do not describe any particular structural elements of the GUI.  The only function of the GUI is that input "causes the controller to adjust the displayed first ranking … in order to provide a second ranking".  The claim does not describe any way in which the input adjusts the second ranking.  At most, the controller just pauses its output after the first ranking, waits for input from the user, and then presents the second ranking.  The controller would perform the same substantial functions, displaying a first ranking and then a second ranking, without the user input.  The user input is not integrated into reranking procedure, nor are the ranking procedures integrated into the GUI; the GUI just displays the rankings.  So these additional GUI elements do not integrate the abstract idea into the practical element.
Moreover, as explained above, this user input command element appears to be new matter.  As such, it does not appear to be an integral component of the first and second ranking procedures, or of a larger algorithm that involves these ranking procedures (e.g. Fig. 2).
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 43, 44 and 123–127 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karlov, et al. (US 2003/0065535; previously cited); Stephan, et al. (US 2008/0131887; previously cited); and Kenedy, et al. (US 2008/0228818).
Claim 123 is directed to a computerized diagnostic system having the following features:
a.	"a client device having …"
i.	"a user interface and …"
ii.	"a data storage medium having stored therein the encrypted genome of [a] subject"
b.	"a database having stored therein"
i.	"genetic conditions …"
ii.	"at least one reference genome"
c.	"a controller having a processor and an associated memory having stored therein processor executable code …"
d.	"wherein the processor executable code ...
i.	"acquiring via the user interface data input related to the assessed phenotypes …"
ii.	"accessing the encrypted genome of the subject …"
iii.	"searching the database by automatically comparing the assessed phenotypes …"
iv.	"providing in real time a first ranking of possible genetic conditions …"
v.	"identifying genetic variants in the encrypted genome or portions thereof of the target subject …"
vi.	"displaying via the user graphical interface the first ranking list of a plurality of possible genetic diseases"
vii.	"simultaneously assigning an overall weight score to each of the identified genetic variants …"
viii.	"determining whether the identified genetic variant is known to cause a genetic disease or not …"
ix.	"determining the strength of the association …"
x.	"automatically providing an overall weight score …"
xi.	"adjusting the first ranking of possible genetic conditions …"
xii.	"providing the second ranking list of possible genetic conditions"
xiii.	"displaying via the user graphical interface the second ranking list of possible genetic diseases"
With respect to claim 123, Karlov teaches a system having the following features
a.	a computer system (0381) comprising
i.	a display through which the user interacts with the system; i.e. a "user interface"
ii.	a data storage device
b.	biological data stored in a database (0052)
c.	a processor and a storage medium comprising program code that implements the system functions (0381)
d.	the functions implemented by this system include
i.	"biological data … obtained from subjects" (0052); these biological data can include any kind of clinical or medical data (0062–0063), which constitute "clinically assessed phenotypes"; the many biochemical marker measurements also constitute "specific profiles in the metabolome of the subject"
ii.	—
iii.	determine the prior probability for a disease hypothesis using the biological data (0058); information about the disease hypotheses is stored in the database (0102–0103; 0269), implying that the prior probabilities are stored in and retrieved from that database
iv.	the prior probability of the hypothetical diseases implies a "first ranking" of those diseases
v.	—
vi.	identify a most-likely disease condition for the patient from the clinical data (0266); and displaying the results of the method on a GUI (e.g. Figs. 19–25)
vii.	determining a conditional probability (i.e. "weight score") for a disease hypothesis given the clinical data (0058)
viii.	—
ix.	—
x.	—
xi.	calculating the posterior probability (i.e. "adjust the first ranking") of the diseases given the clinical data, by multiplying the prior probability of the disease with the conditional probability (0058)
xii.	identifying the disease with the highest posterior probability; again, the posterior probabilities of the diseases implies a "second ranking" of those diseases
xiii.	the system displays diagnostic information to the user (Figs. 19–27)
Karlov teaches that this system is advantageous for diagnosing diseases in subjects using clinical data and diagnostic rules identified from the biological data of other subjects (0009).
Karlov teaches that "biological data refers to data obtained from subjects, such as human, and includes, but are not limited to, the results of biochemical, and physiogical [sic] tests" (0052), but does not teach that the biological data can include "the encrypted genome of the subject" or "genetic variants in the [] genome of the subject".  Karlov also does not teach that these genetic variants are weighted "based on at least one weighting criteria selected from" the recited group, or "determining whether the identified genetic variant is known to cause a genetic disease".
Stephan teaches "methods of assessing an individual's genotype correlations by analyzing the individual's genomic profile to a database of medically relevant genetic variations that have been established to correlate to a phenotype" (Abstract).  In this invention, a personalized genomic profile for the subject is created and digitally stored (0021).  "[T]he genotype data is preferably encrypted" (0107).  "The data of the individual's genomic profile is queried for genotype correlations by comparing the profile against a database of established and validated human genotype correlations" (0044); this "database of established and validated human genotype correlations" constitutes "at least one reference genome".  Rules can be applied to the genomic profile to determine "a probability that an individual has, or will, develop a phenotype" (0021).  These rules may be based on information such as "the prevalence of the phenotype in the population, the genetic variant that was used for the correlation, the molecular mechanism that causes the phenotype" (0027; 0066–0072).  These rules can also include non-genetic characteristics of the subject in the phenotype probability calculation (0061; 0065; 0081).  The probability of specific phenotypes for the individual can be reported using a computer interface (0084–0088; Fig. 7).  Stephan teaches that this system "will advantageously allow genetic risk-assessment to be performed for a large number of diseases or conditions" (0114).
Neither Karlov nor Stephan teaches "determining the strength of the association of an identified genetic variant with a studied trait …" or "automatically providing an overall weight score for each genetic variant based on the weight …".
Kenedy teaches "methods, computer systems, databases and software for identifying combinations of attributes associated with individuals that co-occur (i.e., co-associate, co-aggregate) with attributes of interest, such as specific disorders, behaviors and traits" (0034).  The associated attributes can be genetic variations and disease (0108).  Kenedy teaches performing statistical analysis to determine the "strength of association between attributes and attribute combinations" (0056; 0138).  The association between genetic variants and disease can be identified using genetic linkage studies (0235), which constitutes "cosegregation of the identified genetic variant with a disease at a … family level", using statistical analyses such as Bayesian analyses (0125).  Kenedy further teaches calculating an overall statistical score for each attribute association.
With respect to claim 24, Stephan teaches that the user interacts with the system using a portal (0090); i.e. a "user interface".  Stephan teaches that the portal is used to present the results of analyzing the patient data (0084–0088; Fig. 7); in Karlov, the results of the analysis is the posterior likelihoods of the diseases.
With respect to claim 43, Karlov teaches that "the program product storage device can comprise removable storage media such as a magnetic floppy disk, a CD-R disc, a CD-RW disc, or DVD disc" (0381).
With respect to claim 44, Karlov teaches that the system can be implemented in a single computer, or in a network of multiple computers (0383).
With respect to claim 124, Kenedy teaches a database containing of associations previously identified from individuals (0131–0133), and that the genetic variations can be associated with disease attributes (0107–0108); a genetic "variation" necessitates a genetic reference sequence, the variation being a difference from the reference sequence.  Kenedy further teaches searching the database by comparing query attributes of a subject to attributes of the individuals in the database, including "a ranking subsystem for ranking the co-occurring attributes according to the strength of the association of each co-occurring attribute with the query attribute" (0133).  Kenedy further teaches iteratively updating the querying, comparing and ranking for a set of attributes from the individual (0156).  So when the first query attributes are non-genetic attributes of the subject (e.g. 0086), followed by genetic attributes (0107–0108), the method performs a first ranking of possible diseases based on the non-genetic attributes, followed by a second re-ranking of possible diseases with the additional genetic information.
With respect to claim 125, Kenedy teaches determining "a numerical frequency of occurrence" of the attribute association (0056); i.e. "determining the frequency of the identified genetic variant in the database of genetic diseases, [and] assigning a score that corelates to the frequency".
With respect to claims 126 and 127, Kenedy teaches genetic linkage studies (0235), which determine "whether the identified genetic variant segregates with a disease present in other family members".
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine a data model that links information about genotypes, phenotypes and genetic diseases, as taught by Stephan, with a diagnostic system, as taught by Karlov, because Stephan teaches that some diseases are caused or affected by genetic factors in addition to phenotypic factors.  Given that Karlov teaches that the system can use any kind of biological data as long as it can be associated with clinical and disease data, and that Stephan teaches that genetic and clinical data can be combined to calculate the probability that a patient will develop a genetic disease, said practitioner would have readily predicted that the combination would successfully result in a system as claimed that diagnoses a genetic disease in a subject based on a combination of phenotypic and genotypic data.
Prior to the time of invention, said practitioner also would have been motivated to use the method of Kenedy to identify and score associations between genetic attributes and disease, because Kenedy teaches a simple, advantageous way of identifying associations between attributes, including genetic attributes and diseases, as well as the strength of the association.  Given that the method of Kenedy can be used to score any kind of association, said practitioner would have readily predicted that the combination would successfully result in a system as claimed that diagnoses a genetic disease in a subject based on a combination of phenotypic and genotypic data, using scored associations between the phenotype and genotype.
The invention is therefore prima facie obvious.



Conclusion
No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671